Affirmed by unpublished PER CURIAM opinion.
, Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth James Hanna appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), the court’s subsequent order granting his motion for reconsideration, granting his § 3582(c) motion, and reducing his sentence, and the court’s order denying his second motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hanna, No. 4:95-cr-00007-CMC-1 (D.S.C. June 23, 2008; July 17, 2008; Sept. 9, 2008). See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We deny Hanna’s motion to remand and his motion for stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.